Zimbabwe (debate)
The next item is the Council and Commission statements on Zimbabwe.
Madam President, honourable Members, the events of March have dramatically served to underline the fact that the crisis which has long been smouldering in Zimbabwe has escalated. The brutal treatment of peaceful demonstrators and opposition politicians, as well as the threats made against Western ambassadors, show a regime whose 'rule of law mask' has finally dropped.
President Mugabe is battling to hold on to power using all means at his disposal. Given the deplorable economic situation (I can only recall an unemployment rate of 80% and an inflation rate above 1 700%) and increasing levels of repression, public opinion in the country is openly turning against him more and more. This is now no longer restricted to just the general population. Even his own party, the Zanu-PF party, is no longer fully behind him. His attempt at the party congress in December 2006 to postpone the Presidential elections by two years to coincide with the date of Parliamentary elections in 2010 was referred back to committee, where it failed.
In our capacity as the country holding the EU Council Presidency, we have, over recent weeks, made it quite clear where we stand in relation to events in Zimbabwe. In two statements on 12 and 14 March, the criminalisation of the peaceful 'Prayers Meeting', which took place in Harare on 11 March, was condemned, and the release demanded of those persons under arrest, along with a call for legal and medical aid to be granted.
In its note dated 13 March 2007, the German embassy in Harare, on behalf of all EU partners, emphatically called on the Zimbabwean Government to observe the principles of the constitution. Coordinating closely between themselves, EU ambassadors in the country expressed to the Zimbabwean Government the fact that they were ready at any time to look after those persons arrested and injured by the government, and were also prepared to do this personally.
In our capacity as the country holding the EU Council Presidency, we condemned in the strongest possible terms in our statement of 18 March the renewed arrests and mistreatment of members of the opposition on 17 and 18 March, as well as the imposition of a ban on leaving the country against two female opposition members seriously injured in the attacks on 11 March who wanted to undergo medical examination in South Africa. Following this, the injured opposition members were able to fly to South Africa. The majority of members of the opposition who had been arrested were released.
At the behest of the EU, in its debate on 29 March, the UN Human Rights Council dealt exclusively with Zimbabwe. In a declaration supported by 50 countries in total, the EU made it perfectly clear where it stood in relation to the current situation in Zimbabwe and called on the Mugabe Government to respect law and order, defend human rights and cooperate with the UN's human rights mechanisms.
We are all paying very close attention to the reactions of Zimbabwe's neighbours. Our embassies in the region are involved in an intensive political dialogue with the governments of their host countries. We all agree in terms of our analysis that there are increasing signs that solidarity with the Mugabe regime is crumbling throughout the region as a whole, not least under the pressure exerted by civil society. In this regard, we are particularly hoping that our African partners will now openly show for the first time how important the solution of the Zimbabwe crisis is to them.
In addition to individual remarks such as those made by Zambia's President Mwanawasa when he compared Zimbabwe with the sinking Titanic, the policy change by the Southern African Development Community (SADC) has particularly caught our attention. At a special summit on 28 and 29 March 2007, its Heads of Government acknowledged their regional responsibility in the Zimbabwe conflict for the first time. President Mbeki has been provided with a clear mandate to set a dialogue in motion between the government and the opposition. His activities are to be supported by his Tanzanian counterpart, Mr Kikwete, in his capacity as current Chair of the SADC organ on politics, defence and security. The Secretary General of the SADC will present a report on the economic situation in Zimbabwe.
The principal demands placed on Mugabe by the SADC are to keep to the date set for the Presidential elections in 2008 and to cease repression of the opposition. On 30 March, the central committee of the Zanu-PF party decided to hold Presidential elections in March 2008 and to bring forward the Parliamentary elections, originally scheduled for 2010, to 2008 as well.
Mugabe has been chosen as the leading candidate without any internal discussions. At the same time, changes were announced which would forcibly improve the starting position of Mugabe and his party in the run-up to the elections. These include, inter alia, the increase in wards and, consequently, their gerrymandering, the appointment, not through direct elections, of senate members in proportion to the strength of the party in Parliament, and the fact that if the office of President remains vacant, the new President shall be determined by Parliament and not through new elections. These new regulations still have to become law as a result of changes to the constitution.
The government has not stopped the use of force against individual members of the opposition. It has branded members of the Tsvangirai wing of the MDC opposition party terrorists and, in so doing, is trying to drive a wedge between the opposition which united for the first time following the March unrest. The State has, however, refrained from prohibiting or breaking up large-scale events such as the 'Prayers Meeting' referred to in the country's two largest cities. The ban on gatherings and demonstrations has also been lifted, except for several areas in Harare.
Already by the end of 2006, the party congress of the Zanu-PF party had demonstrated that Mugabe's position was no longer undisputed. In the meantime, Mugabe has increasingly been developing a siege mentality, which has manifested itself, not least, in the formation of parallel organisations such as the youth militia, which falls outside the military and police hierarchy. Their impressive, even oppressive, presence in front of the central committee's session building certainly had an impact on the decision-making process of politburo members in favour of Mugabe's appointment as a Presidential candidate.
Despite Mugabe's tactical victory at the central committee meeting on 30 March, which gave him the nomination as a Presidential candidate in 2008 and thereby weakened the position of his critics within the party, the feeling in Zimbabwe is that a sort of apocalyptic mood seems to be holding sway. Therefore, within the EU, in addition to discussions on current developments, thoughts have turned to the post-Mugabe era. Over recent days, both the EU/Africa working group and the EU/Africa Directors have looked into Zimbabwe intensively. Monday's Council of Foreign Ministers discussed the crisis in Zimbabwe in detail.
In its conclusions, the Council welcomed the SADC initiative and declared its willingness to support it, if called on to do so. It has underlined its view that only a broad, constructive dialogue can form the basis for genuine reform and national reconciliation in Zimbabwe. At the same time, it has stressed that the EU will also implement humanitarian measures in future which will benefit the population directly.
In its communiqué following the special summit in March, the SADC called on the EU to put an end to sanctions. In view of the current situation in the country, we will not comply. Our policy must remain credible. Reacting to the unrest which took place in March, and this is something which the Council also decided upon on Monday, we will widen the consolidated list of persons subject to sanctions to include the police officers who are primarily responsible for the current crisis and the human rights violations.
There is agreement between the EU partners that a solution to the crisis in Zimbabwe can only be achieved with African help. Following their political about-turn in March, our African partners expressly called on the EU to be patient. We will continue to monitor closely, however, whether, and to what extent, the SADC policy which is being striven for is acquiring some sort of shape.
We are conscious of the fact, however, that we cannot sit back indefinitely. In the foreseeable future, the EU will have to adopt a stance in relation to the SADC initiative in terms of its content. We will also react with the necessary vigour to events in the country. The EU cannot, and will not, remain silent on human rights violations.
Madam President, the Commission is very concerned about the current deterioration of the political and socio-economic situation in Zimbabwe. In particular, we condemn the recent acts of violent repression against the opposition.
The Commission has also fully supported the statements issued by the German Presidency condemning the recent violence, arrests and mistreatment of detainees. The Government of Zimbabwe was also called upon to release those detainees and to respect fundamental rights. The crisis should be resolved through dialogue with all political forces.
Last Monday, the General Affairs Council also issued conclusions to this effect. In this context, the Commission continues to attach great importance to enhanced dialogue with Zimbabwe's regional peers. We fully acknowledge the major role they can play in promoting national reconciliation in this country.
The Commission therefore welcomed the Extraordinary Summit of Heads of States of the Southern African Development Community (SADC), which took place on 28 and 29 March 2007 in Dar es Salaam. The regional leaders decided to engage in the resolution of the Zimbabwe crisis by appointing the South African President, Thabo Mbeki, as a mediator. It was agreed with all the European Member States that a high-level message would be delivered to SADC on the subject. Firstly, to recognise the major role the organisation can play in the resolution of the crisis and, secondly, to give SADC real breathing space in its mediation efforts.
We feel, therefore, that nothing should be done to jeopardise the SADC initiative and that the EU should be seen to be ready to follow SADC efforts to resolve the Zimbabwean crisis.
Furthermore, it was agreed to make an effort to properly inform the region and Africa at large of the content of EU measures, or sanctions, regarding Zimbabwe. They consist of a visa ban for the Zimbabwean leadership and the freezing of their assets, in addition to an arms embargo. Trade, economic and essential aid cooperation has not been affected by the EU measures. In this sense, the level of aid committed to Zimbabwe in 2006 alone was around EUR 193 million: EUR 86 million by the Commission and EUR 107 million by Member States. This kind of assistance, for the direct benefit of the Zimbabwean population, is due to be continued.
on behalf of the PPE-DE Group. - Madam President, I wish to thank the Commission and the Council for their statements. Every Member of this House will be aware of the appalling situation in Zimbabwe. We have expressed our views in some 16 resolutions in recent years, but the Mugabe regime persistently reminds us that no matter how bad the situation, it can always make matters tragically worse.
Millions have fled the country; many of those who remain are on food aid; hyper-inflation is expected to reach 5000% by the end of this year; unemployment stands at 80%; 3000 people a week die from HIV-AIDS; and Zimbabwe has the world's highest orphan rate. Those are the grim statistics. When people try to gather or make any sort of protest, they are, as we have seen, brutally attacked by the regime's police.
I agree that there has been one positive development: Mugabe's latest brutalities have at last provoked a response from neighbouring African countries. This must be encouraged. The Southern African Development Community has finally recognised that a crisis exists in Zimbabwe. That is a very significant development. It is further evidence that opinion across Africa is shifting. Mugabe is now seen by his peers as a dictator who has selfishly abused his own people and whose actions threaten wider economic development across the whole continent. They no longer accept Mugabe's tired excuse that Zimbabwe's problems came from outside.
It is clear for all to see that it is Mugabe who has brought his country and its people to their knees. He went into the SADC summit expecting endorsement of his policies, but instead left with a flea in his ear and the appointment of South African President Mbeki as facilitator of the dialogue between Zanu-PF and the opposition. Mbeki's task will be to create conditions for free and fair elections.
However, until freedom is restored to Zimbabwe there must be no let-up on the pressure on the regime. All too often, European governments have on spurious grounds failed even to apply the EU's own travel ban and other restrictive measures.
When Mugabe finally falls from power, the international community must be ready to act without delay. I call upon the Commission and the Council to begin serious planning now for a massive, comprehensive and urgent programme of assistance to Zimbabwe for the post-Mugabe era.
on behalf of the PSE Group. - (NL) Madam President, the Zimbabwe that I knew was a proud country, leading in the region, proud of its hard-earned freedom, a beautiful country, where black and white Zimbabweans believed in the future, where black and white together tried to heal the painful wounds of the Rhodesia era's racism, a country where citizens worked at building a democracy.
This is in stark contrast with the Zimbabwe of today, with its appalling statistics. Life expectancy in Zimbabwe is currently one of the world's lowest: 37 for men and not more than 34 for women; 80% of the Zimbabweans are living below the poverty line; one third of the population have fled the country, with millions of people having sought refuge in neighbouring countries, and 50 000 more refugees being added to their number every month.
The economy of the country that was once known as Africa's grain basket, has plunged by 40% in one decade, and there is no improvement in sight. The Zimbabwean economy is still shrinking by 5.7%, which makes Zimbabwe the only country in Africa whose economy is not growing. The hyperinflation, to which reference has already been made, means it is impossible for the many Zimbabweans who stayed in Zimbabwe, with its mass unemployment, to meet their daily basic needs.
The European Union was right to decide to penalise with even more extensive personal sanctions the Zimbabwean leaders, who, with their state terror, have brought about this level of devastation. As we all know, there is a great deal more needed to find a way-out. This way-out is described in our joint resolution. It outlines how the country might go forward into a post-Mugabe era, describes concrete steps and measures, and, rightly, makes a dramatic call on Mbeki and the SADC members to block the door to state terror, with as heavy a hand as necessary, and to clear the path for dialogue in the post-Mugabe era.
We are behind the broadest possible opposition to Mugabe and in favour of Zimbabwe. We would ask the Council to extend the scope of the sanctions. Anyone who is responsible for this ever steeper downward spiral in this country that was once so proud must be called to account, including ministers, representatives, army leaders, the police and the secret service, as well as the governor of the central bank. We would ask the United Kingdom to use its presidency in the Security Council to add Zimbabwe to the agenda. Finally, we really do hope that Mbeki, playing an even bigger role, will bring the Mugabe regime to an end, for, after nearly three decades, it is time for it to be done away with for good.
on behalf of the UEN Group. - (PL) Madam President, if a specific country is often mentioned in Parliament it is a bad sign, as it means that the human rights situation in that country must be serious. We are afraid that, in the foreseeable future, Zimbabwe was, is and will remain precisely such a country.
The paradox lies in the fact that we are celebrating the 27th anniversary of this country's independence. Unfortunately, this independence does not involve freedom. For example, one and a half months ago, the opposition was brutally crushed. Two people were killed and 300 were arrested.
This is the political side of the situation, which we frequently most like to discuss in Parliament. However, there is also an economic side to the problem which is perhaps even more serious. In Zimbabwe, nearly 4.5 million people are malnourished, one third of whom have been helped by the World Food Programme, and have received food as part of that programme. This is a country where the average life expectancy is 35.5 years. As the previous speaker mentioned, Zimbabwe is one of the world record holders (in negative terms) in this respect. One fifth of its population is infected with HIV, and there 3 200 new cases every week. Zimbabwe has the highest rate of orphans in the world. The unemployment rate in this country stands at 80%! Eighty per cent of the population also live below the poverty line! Every month, a few thousand people flee the country. Over 30% of its citizens have already emigrated to neighbouring countries.
Zimbabwe is the only African country in which the economy is in decline. During the last decade, economic turnover in this country fell by 40%, and this year it fell by almost another 6%. Last year, the average rate of inflation rose to 2 200%. This year, it will no doubt exceed 5 000%! Since 1998, agricultural production has fallen by four fifths! Zimbabwe's two main industries, namely tobacco and gold mining are teetering on the brink of collapse.
These are all just statistics and, tragic and telling though they may be, I am afraid that dry figures, percentages and numbers may obscure the individual tragedies faced by millions of people. Zimbabwe may be far away, but let us remember the words of Ernest Hemingway: 'Do not ask for whom the bell tolls, it tolls for thee.' Zimbabwe is a country which has fallen into a 'black hole'. It is disappearing before our eyes, it is ceasing to exist economically and socially, and the only sign of a functioning government is political repression. We cannot remain silent. We cannot pretend that sympathy, without any political decisions, will be enough.
That is why we need this debate; that is why we need this resolution. We need a joint resolution, a resolution that is above political divisions.
on behalf of the GUE/NGL Group. - (EL) Madam President, it sounds rather ironic and tragic when those who made Zimbabwe a colony, those who plundered its natural resources all these years, are today fighting for its independence and freedom. Why does the European Parliament keep addressing the subject of Zimbabwe? Is it because human rights are being infringed? No, ladies and gentlemen. Let us call a spade a spade. It is because Great Britain dreams of making it a colony once again and because the other large countries in the European Union are again dreaming of new colonies on the African continent. These are the facts. Zimbabwe acquired its independence through a hard and bloody fight against the British colonists.
Are there problems? Of course there are. Is the situation as it is described? Of course it is, but it is the result of years of colonialism, it is the result of the measures imposed all these years by the European Union and other imperialist countries, measures designed to achieve an economic stranglehold on and the political isolation of the Zimbabwe regime. In the final analysis, if and how the situation changes in Zimbabwe is a matter for its people and neither the European Union nor anyone else is entitled to interfere in its internal affairs.
Today there is a plan which has been developing for many years. What is this plan? To fund and buy out the opposition. Millions are being given to various persons who stand as political opponents to the regime. Non-governmental organisations are being funded that consist of paid employees who stand for nothing in the community in Zimbabwe. There are sanctions and, at the same time, Great Britain does not keep to the agreements it has made with Zimbabwe. Even the illegal arms trade continued and Margaret Thatcher's son was arrested and that is a known fact and was reported in all the newspapers.
We therefore consider that the European Union has no right to interfere in the internal affairs of Zimbabwe or any other country. Any problems there may need to be resolved by the people themselves as they so choose. That is why we voted against the joint motion for a resolution and we are saddened by the fact that, although you know that all the measures you take and the embargo you impose on Zimbabwe makes things worse and causes thousands of people to die, you continue with the same barbaric policy.
on behalf of the IND/DEM Group. - (NL) Madam President, Mr Mugabe and mouse hunters. Is there a connection between Zimbabwe's President and these people indulging in this rather curious pursuit? Very much so, because in the immediate vicinity of Mugabe's estate - Africa's largest private residence - respectable citizens keep their heads above water by hunting mice on a daily basis. Indeed, these animals are, according to them, like beef to us. This is how deep Zimbabwe, up to recently Africa's grain basket, has sunk under Robert Mugabe's tyrannical regime.
This regime is founded on a campaign that is absurd and criminal in equal measure, as a result of which since 2000, thousands of productive farms have been confiscated from their white owners and handed over to Mugabe's incompetent and indifferent figureheads, resulting in a large-scale famine. By the way, Mugabe's Zanu-PF Party uses the food shortage as a weapon against the opposition. The correspondent R.W. Johnson recently levelled ultimate criticism of Mugabe's tyranny. He reported that in Zimbabwe, people are eliminated on a mass-scale like animals and that most casualties are the direct result of intentional government policy. This genocide is probably ten times worse than that in Darfur, yet it is ignored by the UN.
Arnold Tsunga, chairman of the human rights organisation Crisis in Zimbabwe Coalition, used identical words to describe the situation. Tsunga called Mugabe's policy 'cunning genocide', because it is not being noticed by governments, aid organisations or the press. My message to the Council, the Commission, and to this House, is that this indictment of cunning, implicit genocide should never give us one moment's peace until such time as it can be withdrawn.
(DE) Madam President, Mr Pafilis, four minutes ago, you gave the most cynical speech on Zimbabwe which has been heard in this House since 1999. You will actually stop at nothing and are legitimising a dictatorship. I recommend that you again take to heart the moving appeal given by Bishop Tutu, for I consider him to be above suspicion.
It is sometimes believed that it is impossible to sink any lower in a country if it has the lowest life expectancy worldwide, has the highest rate of inflation across the globe, if unemployment is running at 80%, if just as many people are living below the absolute poverty level, and if the economy has shrunk by 40% over the last decade. Unfortunately, the power of the regimes in these very countries is still sufficient to hit out at the population, as happened most recently on 11 March. Many were arrested and tortured. As members of Parliament, we are particularly horrified by the brutal mistreatment of our colleague, Nelson Chamisa, who, en route to Brussels for a committee meeting of our Joint Parliamentary Assembly, was brutally beaten up at Harare airport by regime thugs, losing an eye in the process.
My thanks go to the Council which clearly expressed its views on the Council situation on 13 and 18 March and in the General Council as well on 23 April, and also expanded the list of travel bans imposed on leading supporters of the regime. At least the SADC has recognised that there is a crisis in Zimbabwe and has employed President Mbeki as a mediator. We are aware that unfortunately, Mugabe feels somewhat encouraged following the SADC meeting and repression is also continuing throughout the whole of the country without the international community paying any attention.
South Africa always plays a key role. President Mbeki must play the role of mediator in a credible fashion. We know how difficult it is to accept that a liberator can evolve into a tyrant, but it is in Mbeki's hands to go down in the annals of history as someone who, in the end, has also helped human rights and democracy in Africa on the road to success by taking the side of the long-suffering people.
(PT) The Catholic Archbishop of Bulawayo, Pius Ncube, recently condemned the poverty and oppression that Mugabe has brought to Zimbabwe in recent years and called on the people to take to the streets and confront the regime's armed forces. He said the following:
'Mugabe is mad for power and he will cling to it, even if it means destroying the economy and destroying Zimbabwe. Mugabe is an evil man, a bully and a murderer. I will not be bullied or bought by him. I accept that it may mean that I lose my life.'
(PT) Are the opposition leaders, human rights activists, those campaigning for Zimbabwe's development and this courageous archbishop receiving proper support from the Commission and the Council? That support implies mobilising the necessary solidarity from other Africans of the African Union and the Southern African Development Community. In the name of serious debate on Africa's problems and of positive interaction between Europe and Africa, will they too be invited and made welcome in Lisbon on the occasion of the EU-Africa summit during the Portuguese Presidency?
This Parliament resolution is important and timely in order for us to have clear answers.
Madam President, I am in total agreement with what Mr Gahler said with regard to Mr Pafilis. I have never heard such perversion of the truth in my life as what he just said in this House.
First of all, I welcome the joint motion that seeks strongly to uphold the sanctions against the ruthless violence of the regime that is plaguing Zimbabwe in the worst possible way. I thank those who have worked hard on this motion for a resolution, and I am pleased with the result.
Isolating Mugabe and other members of his regime is of the utmost importance in showing both the international community and the other African nations that the European Union Member States will not tolerate these blatant abuses of human rights and dignity. We have consistently opposed this brutal menace and will continue to do so together. Mugabe should remember his promise to step down and do so now. This is the only action that he could take to benefit Zimbabwe. Absolute power corrupts absolutely.
Members of Zimbabwe's illegitimate government are not allowed to enter any EU Member State and I refer, in particular, to the EU-Africa Summit scheduled to be held in Lisbon in December. The joint motion for a resolution makes clear and reasserts that this move would seriously undermine the European Union's resolve. It would hamper the future use of soft power wherever we might need it. The European Union sanctions in place put real pressure on Mugabe's brutal regime. As such, they need to be reinforced, strengthened and taken to the next level.
As regards the next level, it is well known that Mugabe is seeking financial backing and support from countries, such as China, that are not always as firm on issues of freedom and democracy as I and many others would like. This joint motion shows Parliament's determination to take this issue to the UN Security Council.
Finally, the money that we give to Zimbabwe must be spent in the proper way and must not swell the dictator's coffers.
I end by stating very clearly that we are for the Zimbabwean people but we are not in any way for Mr Mugabe.
(PL) Madam President, we were all impressed by the fight for independence of the people of Zimbabwe twenty-seven years ago. At that time, Zimbabwean society was seen as an example of colonial struggle by other developing world countries. This respect for the people of Zimbabwe now provides the main moral imperative to support the fight for democracy and the rule of law in Zimbabwe.
Exactly a month ago, during the plenary session of the European Parliament, we saw the bloodied face of the democratic opposition leader, Morgan Tsvangirai, on the television screens in this building. He is now the true leader of Zimbabwean society.
Now, the oppressed leaders of the student movement, civil society, the trade unions, the European Union, the institutions and the European Parliament all have to do everything they can to help the people of Zimbabwe, to help civil society in that country and to help Zimbabwe return to democracy, freedom and the rule of law. The Republic of South Africa and its president, Mr Mbeki, have a particularly important role to play in this process. The European Parliament supports all actions to foster democracy and the rule of law in Zimbabwe.
I have received six motions for resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place shortly.